Title: From Thomas Jefferson to John Walker, 18 January [1781]
From: Jefferson, Thomas
To: Walker, John



Sir
Jan. 18 [1781]

Baron Steuben who commands the military force in this state on the present invasion, being very much unacquainted with its laws, customs, resources, and organization while he has hourly cause to apply to them has desired we will prevail on some gentlemen acquainted with these to be of his family to point his applications to the proper persons and places and to enable him to avail himself of our strength and resources. Searching about for such a person we cast our eyes on you, and hope you will undertake the office. Whatever expences may be incurred by you on this occasion must be public and a proper compensation moreover [will] be paid for time and trouble. These matters may be settled either before or after the service performed as you chuse. Your answer by the bearer and immediate attendance if possible will oblige sir, your most obedient and most hble servant,

T.J.

